Name: Commission Regulation (EC) No 1376/2007 of 23 November 2007 amending Annex I to Regulation (EC) No 304/2003 of the European Parliament and of the Council concerning the export and import of dangerous chemicals (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  international trade;  deterioration of the environment;  chemistry
 Date Published: nan

 24.11.2007 EN Official Journal of the European Union L 307/14 COMMISSION REGULATION (EC) No 1376/2007 of 23 November 2007 amending Annex I to Regulation (EC) No 304/2003 of the European Parliament and of the Council concerning the export and import of dangerous chemicals (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 304/2003 of the European Parliament and of the Council of 28 January 2003 concerning the export and import of dangerous chemicals (1), and in particular Article 22(4) thereof, Whereas: (1) Regulation (EC) No 304/2003 implements the Rotterdam Convention on the Prior Informed Consent Procedure (PIC procedure) for Certain Hazardous Chemicals and pesticides in International Trade, signed on 11 September 1998 and approved, on behalf of the Community, by Council Decision 2003/106/EC (2). (2) Annex I to Regulation (EC) No 304/2003 should be amended to take into account regulatory action in respect of certain chemicals taken pursuant to Council Directive 76/769/EEC of 27 July 1976 on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (3), Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (4), Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (5) and of other Community legislation. In those cases where the restrictions imposed through those acts are not to be implemented until a future date, the obligations imposed by Regulation (EC) No 304/2003 should not start to apply before those dates in order to facilitate implementation. (3) Pursuant to Directive 76/769/EEC, perfluorooctane sulfonates are severely restricted for industrial use and thus should be added to the lists of chemicals contained in Parts 1 and 2 of Annex I to Regulation (EC) No 304/2003. (4) It has been decided not to include the substances dimethenamid, phosalone, alachlor, thiodicarb, oxydemethon-methyl, cadusafos, carbofuran, carbosulfan, haloxyfop-R as active substances in Annex I to Directive 91/414/EEC, with the effect that those active substances are banned for pesticide use and thus should be added to the lists of chemicals contained in Parts 1 and 2 of Annex I to Regulation (EC) No 304/2003. (5) It has been decided not to include carbaryl and trichlorfon as active substances in Annex I to Directive 91/414/EEC and not to include carbaryl and trichlorfon as active substances in Annex I, IA or IB to Directive 98/8/EC with the effect that those active substances are banned for pesticide use and thus should be added to the lists of chemicals contained in Parts 1 and 2 of Annex I to Regulation (EC) No 304/2003. (6) It has been decided not to include malathion as an active substance in Annex I to Directive 91/414/EEC with the effect that this active substance is banned for use in the subcategory pesticide in the group of plant protection products and thus should be added to the list of chemicals contained in Part 1 of Annex I to Regulation (EC) No 304/2003. (7) It has been decided not to include fenitrothion, dichlorvos, diazinon and diuron as active substances in Annex I to Directive 91/414/EEC with the effect that those active substances are banned for use in the subcategory pesticide in the group of plant protection products, and thus should be added to Part 1 of Annex I to Regulation (EC) 304/2003, despite the fact that those substances have been identified and notified for evaluation under Directive 98/8/EC and may thus continue to be authorised by Member States until a decision under that Directive will be taken. (8) Directive 91/414/EEC provides in Article 8(2) for a time period of 12 years during which Member States are allowed to authorise the placing on the market of plant protection products containing certain active substances. That time period has been extended by Commission Regulation (EC) No 2076/2002 of 20 November 2002 extending the time period referred to in Article 8(2) of Council Directive 91/414/EEC and concerning the non-inclusion of certain active substances in Annex I to that Directive and the withdrawal of authorisations for plan protections products containing these substances (6). However, since no directive was adopted including the active substances azinphos-methyl and vinclozolin in Annex I to Directive 91/414/EEC before the expiry of the time period defined for those substances, Member States were obliged to withdraw national authorisations of plant protection products containing those substances as from 1 January 2007. As a result the active substances azinphos-methyl and vinclozolin are therefore banned for pesticide use and thus should be added to the list of chemicals contained in Part 1 of Annex I to Regulation (EC) No 304/2003. (9) Annex I to Regulation (EC) No 304/2003 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 29 of Directive 67/548/EEC, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 304/2003 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 63, 6.3.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 777/2006 (OJ L 136, 24.5.2006, p. 9). (2) OJ L 63, 6.3.2003, p. 27. (3) OJ L 262, 27.9.1976, p. 201. Directive as last amended by Directive 2007/51/EC of the European Parliament and of the Council (OJ L 257, 3.10.2007, p. 13). (4) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/52/EC (OJ L 214, 17.8.2007, p. 3). (5) OJ L 123, 24.4.1998, p. 1. Directive as last amended by Directive 2007/47/EC (OJ L 247, 21.9.2007, p. 21). (6) OJ L 319, 23.11 2002, p. 3. Regulation as last amended by Regulation (EC) No 1980/2006 (OJ L 368, 23.12.2006, p. 96), ANNEX Annex I to Regulation (EC) No 304/2003 is amended as follows: (1) in Part 1 the following entries are added: Chemical CAS No Einecs No CN Subcategory (1) Use limitation (2) Countries for which no notification is required Alachlor + 15972-60-8 240-110-8 2924 29 95 p(1) b Azinphos-methyl 86-50-0 201-676-1 2933 99 90 p(1) b Cadusafos + 95465-99-9 n.a. 2930 90 85 p(1) b Carbaryl + (1) 63-25-2 200-555-0 2924 29 95 p(1)-p(2) b-b Carbofuran + 1563-66-2 216-353-0 2932 99 85 p(1) b Carbosulfan + 55285-14-8 259-565-9 2932 99 85 p(1) b Diazinon (1) 333-41-5 206-373-8 2933 59 10 p(1) b Dichlorvos (1) 62-73-7 200-547-7 2919 90 90 p(1) b Dimethenamid + 87674-68-8 n.a. 2934 99 90 p(1) b Diuron 330-54-1 206-354-4 2924 21 90 p(1) b Fenitrothion (1) 122-14-5 204-524-2 2920 19 00 p(1) b Haloxyfop-R + (1) 95977-29-0 n.a. 2933 39 99 p(1) b (Haloxyfop-P-methyl ester) (72619-32-0) (406-250-0) (2933 39 99) Malathion (1) 121-75-5 204-497-7 2930 90 85 p(1) b Oxydemethon-methyl + 301-12-2 206-110-7 2930 90 85 p(1) b Perfluorooctane sulfonates (PFOS) C8F17SO2X (X = OH, Metal salt (O-M+), halide, amide, and other derivatives including polymers) + (2) 1763-23-1 217-179-8 2904 90 20 i(1) sr 2795-39-3 and others 220-527-1 2904 90 20 and others Phosalone + 2310-17-0 218-996-2 2934 99 90 p(1) b Thiodicarb + (1) 59669-26-0 261-848-7 2930 90 85 p(1) b Trichlorfon + (1) 52-68-6 200-149-3 2931 00 95 p(1)-p(2) b-b Vinclozolin 50471-44-8 256-599-6 2934 99 90 p(1) b (2) in Part 2 the following entries are added: Chemical CAS No Einecs No CN Category (*) Use limitation (**) Alachlor 15972-60-8 240-110-8 2924 29 95 p b Cadusafos 95465-99-9 n.a. 2930 90 85 p b Carbaryl 63-25-2 200-555-0 2924 29 95 p b Carbofuran 1563-66-2 216-353-0 2932 99 85 p b Carbosulfan 55285-14-8 259-565-9 2932 99 85 p b Dimethenamid 87674-68-8 n.a. 2934 99 90 p b Haloxyfop-R 95977-29-0 n.a. 2933 39 99 p b (Haloxyfop-P-methyl ester) (72619-32-0) (406-250-0) (2933 39 99) Oxydemethon-methyl 301-12-2 206-110-7 2930 90 85 p b Perfluorooctane sulfonates (PFOS) C8F17SO2X (X = OH, Metal salt (O-M+), halide, amide, and other derivatives including polymers) 1763-23-1 217-179-8 2904 90 20 i sr 2795-39-3 and others 220-527-1 2904 90 20 and others Phosalone 2310-17-0 218-996-2 2934 99 90 p b Thiodicarb 59669-26-0 261-848-7 2930 90 85 p b Trichlorfon 52-68-6 200-149-3 2931 00 95 p b (1) The entry shall apply from 19 December 2007. (2) The entry shall apply from 27 June 2008.